Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 and 10 is objected to because of the following informalities:  
---Claim 5 L4 and L7 uses incorrect spacing in L4 “for sealing ; and” (see the semicolon) and L7 “for sealing .” (see the period).  

---Claim 10 L2 recites “a surface at distal end” should be --a surface at a distal end--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10 recites the limitation "the shape" in L4.  There is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the limitation to –a shape—to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Letzel (DE 1551641).
Regarding claim 1, Letzel (DE 1551641) shows in Figs. 1-4 (see at least Figs. 1-4) a connector assembly, which comprises a male connector (see the right side Thus, the device of Letzel meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the connector assembly according to claim 1, wherein the male connector push rod extends out of the insertion end of the male connector, and the female connector push rod is at least partially accommodated in the female connector housing; the device of Letzel meets this limitation as shown in at least Figs. 3-4.  
Regarding claim 3 and the limitation of the connector assembly according to claim 1, wherein the male connector valve core has a closed position (see Fig. 4); when the male connector valve core is in the closed position, the male connector fluid passage is closed, and when the male connector valve core leaves the closed position, the male connector fluid passage is opened (see Fig. 3); the female connector valve core has a closed position (see Fig. 4); when the female connector valve core is in the closed position, the female connector fluid passage is closed, and when the female connector valve core leaves the closed position, the female connector fluid passage is opened (see Fig. 3); and when the insertion end of the male connector is inserted to a proper position (when the male and female connectors are effectively coupled as shown in at least Fig. 3) in the receiving end of the female connector, the male connector push rod pushes the female connector valve core away from the closed position, so as to open the female connector fluid passage, and the female connector push rod pushes 
Regarding claim 4 and the limitation of the connector assembly according to claim 3, wherein the male connector further comprises a male connector elastic device (spring 18), the male connector elastic device is disposed between the male connector valve core and the male connector housing, and the male connector elastic device is configured to provide an elastic force (a spring biasing force) to the male connector valve core such that the male connector valve core is capable of reaching the closed position; and the female connector further comprises a female connector elastic device (spring 16), the female connector elastic device is disposed between the female connector valve core and the female connector housing, and the female connector elastic device is configured to provide an elastic force (a spring biasing force) to the female connector valve core such that the female connector valve core is capable of reaching the closed position; the device of Letzel meets this limitation as shown in at least Figs. 3-4.  
Regarding claim 5 and the limitation of the connector assembly according to claim 1, wherein the male connector valve core has a slope surface for sealing (see the rounded slope portions of the valve 14 that engages the sloped valve seat of the housing of the male connector to provide a seal), and an inner wall of the male connector housing is provided with a slope surface for engaging that engages with the slope surface for sealing (see the sloped valve seat surface of the housing of the male .  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wolfram (US 2,304,390).
Regarding claim 1, Wolfram (US 2,304,390) teaches in Figs. 1-3 of a connector assembly, which comprises a male connector (the left side male connector) and a female connector (the right side female connector), wherein the male connector comprises a male connector housing (coupling element 26), a male connector valve core (end member 21), and a male connector push rod (annular rib 41), the male connector housing is internally provided with a male connector fluid passage (see the internal passages that allow fluid to flow when the couplings are engaged as shown in at least Fig. 3) and comprises an insertion end (the end that faces the female connector for coupling), the male connector valve core is movably disposed in the male connector fluid passage (see Figs. 1-3), and the male connector push rod is connected to the male connector housing (see Figs. 1-3); the female connector comprises a female connector Thus, the device of Wolfram meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the connector assembly according to claim 1, wherein the male connector push rod extends out of the insertion end of the male connector, and the female connector push rod is at least partially accommodated in the female connector housing; the device of Wolfram meets this limitation as shown in at least Figs. 1-3.
Regarding claim 3 and the limitation of the connector assembly according to claim 1, wherein the male connector valve core has a closed position; when the male connector valve core is in the closed position, the male connector fluid passage is 
Regarding claim 4 and the limitation of the connector assembly according to claim 3, wherein the male connector further comprises a male connector elastic device, the male connector elastic device is disposed between the male connector valve core and the male connector housing, and the male connector elastic device is configured to provide an elastic force to the male connector valve core such that the male connector valve core is capable of reaching the closed position; and the female connector further comprises a female connector elastic device, the female connector elastic device is disposed between the female connector valve core and the female connector housing, and the female connector elastic device is configured to provide an elastic force to the .

Allowable Subject Matter
Claim 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are Letzel (DE 1551641), Wolfram (US 2,304,390), Yates (US 1,345,571), Speth (US 2,319,015), Snyder (US 3,446,245), Plattner (US 7,401,626), Magorien (US 4,447,040) and Mower (US 3,213,884) teaching of various examples of connectors wherein each one of the male connectors and the female connectors comprises a spring biased valve core and push rod means that aids in pushing the valves on the other connectors when the connectors are coupled in a similar manner as applicant’s general invention. In particular, notice as it was noted in the rejection above that Letzel and Wolfram comprises similarities to the design as disclosed by the applicant. However, notice that the As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the connector assembly (100) comprising the male connector (101), the female connector (102), the male connector housing (201), the male connector valve core (203), the male connector push rod (209), the female connector housing (601), the female connector valve core (603) and the female connector push rod (709) in combination with all the limitations as claimed in claims 6-10 and as shown in at least Figs. 10A-10C of the application.       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753